UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN LEE,
                              Plaintiff,
                     -against-
                                                            21-CV-5879 (LTS)
MATTHEW F. COOPER, A Justice for the New
York Supreme Court of the State of New York, in             CIVIL JUDGMENT
his individual and personal capacity as well as a
State Actor for the State of New York,
                              Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Pursuant to the order issued July 14, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number ECF 1:21-CV-5266, 1 (LTS). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would

not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 14, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
